Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 1 of 20 PageID #: 1864



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                              )
  CVS PHARMACY, INC.,                         )
       Plaintiff,                             )
                                              )
        v.                                    )     C.A. No. 19·204-JJM-PAS
                                              )
  JOHN LAVIN,                                 )
      Defendant.                              )
  _________________________ )

                            MEMORANDUM AND ORDER

  JOHN J.MCCONNELL, JR., United States District Judge.

         This case involves the propriety and application of a non-compete agreement.

  John Lavin worked for CVS Pharmacy, Inc. as a senior executive for 27 years. He

  signed a Restrictive Covenant Agreement ("Agreement") in 2017. Within two years

  of signing the Agreement, Mr. Lavin resigned from CVS and started employment with

  the PillPack unit of Amazon ("PillPack").

         CVS sued Mr. Lavin and the Court granted a temporary restraining order to

  maintain the status quo. CVS now seeks a preliminary injunction. ECF No. 27. The

  parties have fully briefed and argued this matter. ECF Nos. 27, 33, 36. All parties

  waived presentation of testimony but filed substantial and extensive evidence by

  affidavits attached to their papers. ECF No. 27·1 through 27·8, 30, 33·1 through 33-

  3, 38, 39.
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 2 of 20 PageID #: 1865



        Because the Court finds the Agreement enforceable and applicable to Mr.

  Lavin's new employment with PillPack, the Court GRANTS CVS's Motion for a

  Preliminary Injunction. ECF No. 27.

  I.    BACKGROUND

        Mr. Lavin was a Senior Vice President responsible for leading CVS Caremark's

  Retail Network. He began work there in the early 1990s. His team totaled 250

  employees.

        Mr. Lavin negotiated with retail pharmacies on behalf of CVS Caremark, a

  Pharmacy Benefits Manager ("PBM"). PBMs manage prescription benefits for their

  clients (insurance companies, employers, unions, governments) ("Payers").          The

  PBMs negotiate with retail pharmacies and mail-order distributors to get the best

  deal for the Payers and the Payers' subscribers. The parties describe this three·tiered

  system (Payers- PBMs- Pharmacies) as a complex structure applicable to the

  pharmaceutical industry. ECF No. 27 at 6. CVS owns both a PBM (CVS Caremark)

  and thousands of retail pharmacies throughout the country. CVS Caremark also has

  a mail-based pharmacy that competes in the retail market.

        In addition to negotiating with retail pharmacies, the Executive Committee

  tasked Mr. Lavin with analyzing the terms it had with mail-in retail pharmacies for

  his last three years at CVS Caremark. He took part in "executive-level strategy" with

  other CVS executives in both the PBM and retail business. This mattered to CVS

  because of Amazon's entry into the pharmacy business through its acquisition of

  PillPack, a mail-in retail pharmacy.




                                            2
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 3 of 20 PageID #: 1866



         Mr. Lavin signed the Agreement with CVS in 2017. ECF No. 27·4 at 10·18. In

  exchange for signing the Agreement, CVS awarded Mr. Lavin Restricted Stock Units

  ("RSUs") that had a value of $157,500. Id. at 1-8. The RSU agreement states that

  the "award of RSU's ... is expressly subject to and contingent upon the requirement

  that [Mr. Lavin] shall have fully executed and delivered [to CVS] the Restrictive

  Covenant Agreement provided by [CVS]." I d. at 7, § 12. The Agreement, under the

  section captioned "Consideration for Agreement" states that CVS "has awarded [Mr.

  Lavin] restricted stock units contingent on the execution of this Agreement and

  compliance with its terms." I d. at 10, § 1.

        The Agreement mandates that during his employment with CVS and for 18

  months thereafter, Mr. Lavin will not "directly or indirectly" engage in Competition

  with a Competitor.

        •       Competition is described as "providing services to a Competitor of [CVS]

               ... that: (i) are the same or similar in function or purpose to the services

               [he] provided to [CVS] at any time during the last two years of [his]

               employment by [CVS]; or (ii) will likely result in the disclosure of

               Confidential Information to a Competitor or the use of Confidential

               Information on behalf of a Competitor." I d. at 10, § 2(a).

        •      A Competitor is defined as any entity that "competes with one or more

               of the business offerings of [CVS] ... includ[ing] (i) [PBMs] ... (ii) retail

               .... " Id. at 10, § 2(b).




                                                 3
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 4 of 20 PageID #: 1867



            The year after he signed the Agreement and received the RSUs, Mr. Lavin

  began discussions with PillPack about employment.            He interviewed with both

  PillPack and Amazon executives. PillPack offered Mr. Lavin a job as "Director [of]

  Third·Party Networks & Contracting" reporting directly to PillPack CEO TJ Parker.

  ECF No. 27·8 at 37.

            Exactly what Mr. Lavin would be doing with PillPack seems to be a moving

  target.     His role and responsibilities at PillPack seem to ebb and flow with this

  litigation_! While PillPack now asserts that Mr. Lavin would be negotiating only with

  PBMs (excluding CVS Caremark2) on behalf of Pil!Pack, the original job description

  of the position for which PillPack hired Mr. Lavin also included negotiating with

  Payers. ECF No. 27·8 at 37·38.

         Mr. Lavin is also expected to contribute to PillPack's overall growth strategy

  and help drive its long term disruptive strategy. PillPack CEO TJ Parker stated that

  he expected Mr. Lavin to "contribute significantly to [Pil!Pack's] procurement efforts

  ... and help [PillPack] develop a long term disruptive strategy." I d. at 35. Mr. Lavin

  told one of his job interviewers from PillPack that he was "excited about the

  opportunity for disruption and the strategic components of the work." I d. at 34.

  II.   STANDARD OF REVIEW

        To obtain a preliminary injunction, the burden is on CVS to establish that (1)

  it is likely to succeed on the merits, (2) it is likely to suffer irreparable harm with no



        1See ECF No. 27 at 26, n.5.
        2Pil!Pack claimed after Mr. Lavin left CVS that it would wall off Mr. Lavin
  from any negotiations between CVS Caremark and Pil!Pack. ECF No. 27·7 at 45.

                                              4
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 5 of 20 PageID #: 1868



  preliminary relief, (3) the balance of equities tips in its favor, and (4) an injunction is

  in the public interest. See Winter v. Nat. Res. Dei Council, Inc., 555 U.S. 7, 20 (2008).

  The court should not award the "extraordinary and drastic remedy" of a preliminary

  injunction unless CVS meets its burden of persuasion with "substantial proof." See

  JYiazurek v. AnnstJ"Ong, 520 U.S. 968, 972 (1997) (internal quotation marks omitted);

  see also Voice oftheAJ·ab World, Inc. v.JYIDTVJYied. News Now, Inc., 645 F.3d 26, 32

  (1st Cir. 2011) (describing a preliminary injunction as an extraordinary remedy).

  III.   DISCUSSION

         The Court must first determine if Mr. Lavin's new position with PillPack

  violates the Agreement-will the new job have Mr. Lavin directly or indirectly engage

  in Competition (described as either (1) providing services that are the same or similar,

  or (2) likely to disclose Confidential Information) with a Competitor of CVS? If it does

  not, then the analysis ends, and Mr. Lavin is free to join PillPack in his new position.

  If the new position does violate the Agreement, the Court must then determine

  whether the Agreement violates public policy because it is not "reasonable." And

  finally, the Court must determine if all the factors for issuing a preliminary

  injunction exist.




                                              5
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 6 of 20 PageID #: 1869



        A.        Does the New Job Violate the Agreement?

             1.      CVS's Position-Yes

                      1.      Same or Similar Services

        CVS argues that the services Mr. Lavin will provide to PillPack will be the

  same or similar in function or purpose to the services he provided to CVS. At CVS,

  Mr. Lavin's primary responsibility had been negotiating with pharmacies on behalf

  of CVS Caremark. At PillPack, Mr. Lavin will negotiate with PElVIs for PillPack's

  participation in Retail Networks.       At both jobs he is involved with negotiations

  between PElVIs and retail pharmacies, just on the opposite side of the table. At both

  jobs his primary goal is to achieve the most favorable terms for his employer in

  negotiations related to inclusion in the Retail Network. Mr. Lavin will also negotiate

  and build relationships with private Payers and public Payers, both of whom are

  current CVS clients.

        Mr. Lavin is also expected to contribute significantly to PillPack's overall

  growth strategy and help drive its "long term disruptive strategy." ECF No. 27·8 at

  35. He will be charged with building a strategy to engage directly with Payers that

  are traditional clients of PElVIs.      He is also expected to "own" PillPack's drug

  procurement strategy and relationships and "contribute significantly" to PillPack's

  pharmaceutical distribution as a service initiative, which includes collaborating

  directly with PillPack's wholesalers and manufacturers. ECF No. 27·8 at 35, 37.

        As to mail·in retailers ("MIRs"), Mr. Lavin has negotiated at CVS with mail·in

  retail pharmacies and knows about the confidential pricing. In his last three years




                                              6
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 7 of 20 PageID #: 1870




  at CVS, Caremark's Executive Committee tasked him with taking a closer look at its

  terms with MIRs for two critical reasons. First, some lVIIRs were misclassified as

  physical retail pharmacies and were collecting higher reimbursement rates; and

  second, CVS Caremark expected Amazon entering the mail·based pharmacy space

  and it wanted Mr. Lavin to lead the strategy to thwart this new competitive threat.

  CVS Caremark expected that a MIR with Amazon·like resources would want to

  displace CVS Caremark's mail·based services and become the exclusive mail·based

  provider for Payers.   Mr. Lavin led the charge in formulating CVS Caremark's

  response. Usually Payers agree to make the PBM the exclusive mail provider for its

  members. Mr. Lavin had detailed knowledge about these rates and terms.

        Fundamentally, Mr. Lavin will be doing the same job at PillPack as he did at

  CVS. Everything Mr. Lavin learned in his time at CVS-about the Retail Network

  pharmacies he negotiated against, the clients he was responsive to, and the

  initiatives that drive CVS's competitive strategy-will inform his work for PillPack.

                   n.       Confidential Information

        Mr. Lavin knew about CVS Caremark's contract with the pharmacies in their

  Retail Network, including pricing. He knows rates between CVS Caremark and the

  pharmacies. These rates are not public, and CVS Caremark is contractually bound

  to keep them private and spends much time and money to protect the confidentiality

  of this information. Mr. Lavin has knowledge that will allow him to strike more

  favorable deals for PillPack with CVS Caremark's competitors. He knows the best

  and worst terms between PBMs and retailers; he knows what specific concessions




                                           7
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 8 of 20 PageID #: 1871




  CVS Caremark has made; and he knows CVS Caremark's pricing terms with their

  clients, the Payers.

        Mr. Lavin interacted with and was privy to Confidential Information about

  both sides of the PBM business-the Retail Network and the Payers that are the

  clients of CVS Caremark. He needed to know what Payers wanted to get the best

  rates and terms in his negotiations with retail pharmacies.

        Using his deep knowledge of CVS's rates, at PillPack Mr. Lavin could offer

  PBMs lower rates than other retail pharmacies have agreed to with CVS Caremark

  in exchange for preferred status as a mail·based pharmacy provider. This harms CVS

  retail and CVS Caremark, since both currently offer mail·based services. It also

  harms CVS Caremark because PillPack will be unfairly increasing its market share,

  which weakens CVS Caremark at the negotiating table with pharmacies and clients.

  Indeed, PillPack admits that it has started approaching clients directly to supply

  mail·based services and intends Mr. Lavin to lead its initiatives and strategies in this

  regard. Mr. Lavin's insider-knowledge about what clients want, how much they are

  willing to pay, and where CVS Caremark has strengths and weaknesses, positions

  PillPack to undercut CVS Caremark in its longstanding client relationships. 3

        Additionally, as a Senior Vice President, Mr. Lavin also took part in executive·

  level strategy, where CVS·wide Confidential Information was discussed, and plans




        3 While true that Mr. Lavin could not access the pricing terms the retail
  pharmacy obtained from other PBMs (and vice versa), he was not otherwise barred
  from accessing information about the retail pharmacy business-as shown by the
  enterprise·wide strategic information to which he had access.

                                             8
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 9 of 20 PageID #: 1872



  formed to thwart competitive threats including Amazon's entry into the mail-based

  pharmacy space.

            2.     John Lavin's Position-No

                     1.      Same or Similar Services

        Mr. Lavin's job at PillPack implicates a vastly separate set of responsibilities,

  functions, and priorities. Mr. Lavin's role will involve negotiating only with PBMs

  other than Caremark. ECF No. 33·3 at 8,       ~   21. PillPack is not a PBM and does not

  compete with Caremark. PillPack is an innovative retail pharmacy that, at best,

  competes with CVS's retail pharmacy business in discrete areas. Thus, Mr. Lavin's

  new position at PillPack will neither have him providing services in Competition, nor

  have him work for a Competitor.

                    11.      Confidential Information

        Mr. Lavin worked for CVS Caremark, CVS's PBM business. He never worked

  for CVS's retail pharmacy business and could not have learned Confidential

  Information about CVS's retail pharmacy business in his role at CVS Caremark

  because, as CVS represented to the public and to the Federal Trade Commission, a

  "comprehensive" firewall exists between CVS's PBM and retail pharmacy businesses.

  Mr. Lavin never negotiated with PBMs on behalf of CVS's retail pharmacy business

  and never had any involvement in CVS's retail pharmacy business' multi-dose

  packaging offering. Mr. Lavin does not have Confidential Information that would be

  suspectable to disclosure in his new position.




                                            9
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 10 of 20 PageID #: 1873




             8.    Court's Analysis-YES

         The Court finds that CVS has shown, with substantial proof, that Mr. Lavin

   violated the Agreement by accepting the position of Director of Third· Party Networks

   and Contracting and entering an employment contract with the PillPack division of

   Amazon. The facts prove that under the Agreement, PillPack is a Competitor and

   that in this new job, Mr. Lavin would be involved in Competition. The services Mr.

   Lavin would supply at PillPack are substantially the same or similar to the services

   he supplied at CVS and it is likely that Confidential Information could be disclosed.

                     1.      Same or Similar Services

         At both jobs, Mr. Lavin's primary focus will be to achieve the most favorable

  terms for his employer in negotiations related to network inclusion.          His job at

   PillPack will be the same-just on the opposite side of the negotiation table, as CVS

  argues.

         Because one job is from the PBM level of negotiations, and the other job is from

  the retail level, is not controlling in this analysis. The various levels in prescription

   drug commerce-from manufacturer of drugs through distribution to the end user-

  are integrated and interdependent. Payers (insurance companies, governments) who

  bear the burden of the costs of prescription medication look for the most efficient,

  effective, and least costly way of delivering drugs to their clients. They often use

  PBMs to manage this process and to seek the lowest costs for delivery of the

  medication. PBMs negotiate with retailers to set up Retail Networks to deliver the




                                             10
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 11 of 20 PageID #: 1874




   medication. It also appears that PillPack, will be looking to negotiate directly with

   the insurers and others on the Payer level.

         At CVS Caremark, Mr. Lavin's primary responsibility had been negotiating

   with retail pharmacies on behalf of CVS Caremark. ECF No. 27-1 at 1,        ~   3. 4 That

   role has included setting strategy and executing on negotiations with mail-in-retail

   pharmacies, including PillPack. Id. at 7-8,   ~   28.5 In that role, he also had insight

   into the pricing and terms clients demanded so that he could negotiate against the

  pharmacies. !d. ("Mr. Lavin also has detailed knowledge of CVS Caremark's current

   and future strategy for dealing with mail pharmacies in its retail networks ...

   including how CVS Caremark identifies whether such pharmacies should be deemed

   mail pharmacies, the terms and conditions under which they are permitted to

  participate in CVS Caremark's network, the rates that are offered (versus the rates




         4 "When CVS Care mark sets up a network of pharmacies to be included in a
  particular Payer's plan, it is driven by the Payer's needs and preferences ... Mr. Lavin
  ... handled the vast majority of negotiations with pharmacies in CVS Caremark's
  network." ECF No. 27-1 at 4, ,1,1 16, 18. "Thus, Mr. Lavin has been involved to some
  degree in almost every negotiation between CVS Caremark and the 70,000
  pharmacies in its network for at least the last 10 years." I d. at 5, ~ 18.
         5 PillPack is one of the pharmacies in CVS Caremark's network and a
  Competitor to both CVS Caremark's mail-based pharmacy business and CVS
  Pharmacy's retail pharmacy business. ECF No. 27·1 at 5, ~ 19. Negotiations with
  retailers is the crux of the CVS Caremark business. It is an extremely competitive
  business. Id. at 5, ,[ 20. "CVS Caremark, through Mr. Lavin and his team, has to
  negotiate increasingly better rates with the pharmacies in each contract term to
  remain competitive." Id. "Negotiations over those rates would be compromised, to
  CVS Caremark's detriment, if pharmacies in CVS Caremark's network knew the
  rates CVS Caremark agreed to with other pharmacies in the network, particularly in
  a one to two year selling cycle." Id. at 5, ~ 21.

                                            11
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 12 of 20 PageID #: 1875



   offered to retail pharmacies), and the rates charged to CVS Caremark's clients for

   CVS Caremark's own mail services.")

         PillPack has already started contacting CVS Care mark's clients and PillPack's

   CEO would not deny that PillPack is planning to provide its own PBlVI-like services

   directly to clients. ECF No. 42·1 at 6. ("Is PillPack planning to build its own PBM?

  A. There are no immediate or firm plans to build a PBM, no. Q. Are there less

   immediate and less firm plans to build a PBM? A. We've explored a number of

   different things, as you can imagine, but no, there are no immediate plans.")

         At PillPack, Mr. Lavin's primary responsibility will be negotiating with PBMs

   (other than CVS Caremark) over the terms for PillPack's participation in their Retail

   Networks, including the rates PillPack will charge PBMs for prescription fulfillment.

   However, in addition to negotiating with PBMs, Mr. Lavin will also oversee

  negotiating and building relationships with the private Payers (such as health plans

  and employers) and public Payers (Medicare and Medicaid).            These are CVS

  Caremark's clients.   ECF No. 27·8 at 37 (PillPack's job description for the role Mr.

  Lavin will perform states: "This role would lead all contracting, negotiation, and

  strategy with PBM's ... private payers including employers and insurers, and public

  payers including Medicare and Medicaid."). Likewise, Mr. Lavin will lead PillPack's

  drug procurement strategy and relationship and contribute to Amazon· PillPack's

  "long term disruptive strategy." ECF No. 27·8 at 35.

         The Court concludes that Mr. Lavin's role at PillPack would be the same or

  similar to the role he had at CVS Caremark in many relevant respects.




                                            12
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 13 of 20 PageID #: 1876



                     u.        Confidential Information

         Even if the positions were not the same or similar, Mr. Lavin's new position

   would violate the Agreement because it "will likely result in the disclosure of

   Confidential Information to a Competitor." 6 ECF No. 27·4 at 10, §2(a).

         Confidentiality of pricing and relationships is an extremely high priority in

   this competitive business.     "CVS Caremark's contracts with pharmacies typically

   require CVS Caremark to maintain as confidential the agreed·upon rates and other

   material terms. CVS Caremark is not permitted to share this information with third

  parties, including other pharmacies." ECF No. 27·1 at 6,                  ~   22. While there is a

  firewall between CVS Caremark and CVS Retail on pricing, Mr. Lavin "has

   negotiated with CVS Pharmacy's retail pharmacy business as one of the pharmacies

  in CVS Caremark's network. So he knows the rate CVS Pharmacy's retail pharmacy

  business charges CVS Caremark." Id. at 6,         ~~   24.

         Mr. Lavin also participated in weekly executive underwriting calls to discuss

  negotiations with CVS Caremark's largest clients and prospective clients, with three

  or four clients per call generally. Id. at 13·14,      ~[40.   CVS goes to great efforts to protect

  CVS Caremark's confidential contract terms with Payers. Id. at 15,                  ~   43. "In fact,

  the CVS Caremark employees responsible for handling the client accounts on a day·

  to·day basis in the sales and account management functions are provided less




         6PillPack is a Competitor of CVS under the Agreement even though it is
  considered a retail pharmacy and CVS Caremark is a PBM because the Agreement
  defines Competitor as one on all levels of the business, both PBM and retail. ECF
  No. 27·4 at 10, § 2(b).

                                               13
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 14 of 20 PageID #: 1877



   information about client contract terms than Mr. Lavin had been given by virtue of

   his senior leadership position within the business." I d.

             Mr. Lavin has also been involved in high·level strategic planning for CVS

   giving him advanced and complex knowledge of the company's internal strategies for

   the future. He was "deeply involved in CVS Caremark's strategy for the upcoming

   selling season, which necessarily includes pricing and other types of very sensitive

   information to be used for at least the next 12-18 months and, in most cases, up to

   36 months." Id. at 6, ,I 25. The position between Payers and pharmacies means he

   had "access to significant amounts of confidential information from both sides of the

   transaction, including pricing, drug acquisition costs and rebate rate." I d.

             Mr. Lavin took part in the "2019 Enterprise Strategy working group tasked

  with creating new pharmacy reimbursement models for the upcoming selling season,"

  including "strategies for retail reimbursement rates, including ways in which retail

  could increase its performance to offset deeper cuts in reimbursement rates." Id. at

  7,   ~   26.7 "As a senior executive, Mr. Lavin attended and participated in several CVS

   Care mark Executive Committee meetings," focused on its "highest priority initiatives

  and strategies and attendees are privy to CVS Caremark's most confidential and

  competitively·sensitive      information,   including   financial   information,   pncmg

  strategies and other business strategies." ECF No. 27·2 at 2. 8


         7 Mr. Lavin received a copy of a comprehensive Enterprise Strategy
  presentation which "discusses strategy to 'develop joint solutions to better align the
  incentives of [CVS's] Retail and PBM businesses."' ECF No. 27·1 at 7.

        "As a result of Mr. Lavin's 2016 presentation to the Executive Committee,
            8
  CVS Caremark began strategic initiatives related to mail and retail pharmacies" and

                                               14
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 15 of 20 PageID #: 1878



         During his employment with CVS, Mr. Lavin obtained "detailed knowledge of

   CVS Caremark's current and future strategy for dealing with mail pharmacies in its

   retail networks .. .including how CVS Care mark identifies whether such pharmacies

   should be deemed mail pharmacies, the terms and conditions under which they are

   permitted to participate in CVS Caremark's network, the rates that are offered

   (versus the rates offered to retail pharmacies), and the rates charged to CVS

   Caremark's clients for CVS Caremark's own mail services." ECF No. 27·1 at 7·8,      ~


   28. He was also intimately involved in "CVS Caremark's strategy to differentiate its

   mail·based services from potential competitors." !d. at 9, ,[ 33.

         After reviewing all the evidence, the Court finds that the services Mr. Lavin

  was to perform at PillPack, a Competitor in the industry, are substantially like the

  services he provided for CVS Caremark. Moreover, the Court finds that it is highly

  likely that Mr. Lavin's new employment will result in the disclosure of Confidential

  Information to CVS's Competitor.




  subsequently "launched a new program for mail·in retail pharmacies, which was led
  by Mr. Lavin and his team." ECF No. 27·2 at 5, ~ 12. Mr. Lavin also had access to
  confidential and competitively sensitive information related to CVS Caremark's and
  CVS Pharmacy's costs of goods sold ("COGS"), the prices that each business pays to
  acquire medications from its wholesalers. I d. at 5, ,[ 13. "One area where information
  about CVS's COGS will be especially useful to PillPack is in its specialty pharmacy
  business-a mail·order pharmacy benefit focused on specialty medications that are
  high in cost or complexity. This is the fastest growing part of the pharmacy benefits
  industry and one of CVS's leading revenue streams ... Mr. Lavin has the exact
  information PillPack would want to grow this area of its business." ECF No. 27·2 at
  6, ~ 14.




                                             15
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 16 of 20 PageID #: 1879




         B.     Is the Agreement Reasonable?

         It is well settled that covenants not to compete are disfavored and
         subject to strict judicial scrutiny. Durapin, Inc. v. American Pl'Oducts,
         Inc., 559 A.2d1051, 1053 (R.I. 1989). As a result, Rhode Island courts
         will uphold and enforce such provisions if, inte1· alia, the party seeking
         to enforce the noncompetition clause (the promisee) shows that the
         provision is ancillary to an otherwise valid transaction or relationship,
         and that "the contract is reasonable and does not extend beyond what is
         apparently necessary for the protection of those in whose favor it runs."
         I d. See Restatement (Second) Contracts§ 188 (1981).

   Cranston Print Works Co. v. Pothier, 848 A.2d 213, 219 (R.I. 2004); see also Astl'O-

   Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 14 (1st Cir. 2009) (citing Koppers

   Prods. Co. v. Readio, 197 A. 441, 444-45 (R.I. 1938) (stating that "noncompetitive

   employment contracts are carefully scrutinized by the court and only enforced when

  reasonable and when the restriction does not extend beyond what is apparently

  necessary for the protection of those in whose favor they are made")).

         To enforce a restrictive covenant under Rhode Island law and establish that

  the Agreement is enforceable, CVS must show that "(1) the provision is ancillary to

  an otherwise valid transaction or relationship; (2) the provision is supported by

  adequate consideration; and (3) it has a legitimate interest that the provision is

  designed to protect." R.J CaTbone Co. v. Regan, 582 F. Supp. 2d 220, 224 (D.R.I.

  2008) (citing Dm·apin, Inc. v. Am. Pl'Ods., Inc., 559 A.2d 1051, 1053 (R.I. 1989)).

         Associate Justice of the Rhode Island Superior Court Michael A. Silverstein

  well set forth the standards courts applying Rhode Island law should use in

  evaluating these covenants:

         The "crucial issue" in considering the enforceability of a non ·competition
         agreement is its "reasonableness." Reasonableness of non ·competition



                                             16
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 17 of 20 PageID #: 1880



         agreements "turns on: (1) whether the provision is narrowly tailored to
         protect the legitimate interests; (2) whether it is reasonably limited in
         activity, geographic area, and time; (3) whether the promisee's interests
         are not outweighed by the hardship to the promisor; and (4) whether the
         restriction is likely to injure the public.

                                           *****
         In the end, the reasonableness "must be decided on the facts of the case
         within the framework of these limitations." However, reasonableness is
         "ultimately a question of law to be determined by the court." Rhode
         Island courts may modify or "blue·pencil" non·competition agreements
         to make them reasonable and enforceable.

   F. Saia Restauwnts, LLC v. Pat's Italian Food to Go, Inc., No. PB 12·1294, 2012 WL

   2133511, at *7 (R.I. Super. June 06, 2012) (citations omitted).

         The Court finds that the Agreement is reasonable.           The non·competition

  provision in the Agreement is tailored to serve CVS's legitimate interest in protecting

  its Confidential Information and is reasonable in duration and scope. The 18·month

  time limit is also reasonable and is tied to the marketing calendar this competitive

  industry. ECF No. 27·1 at 3, 6, ~~ 13, 25 ("CVS Caremark typically enters short term

  contracts with pharmacies, usually locking pricing for one or two years before a new

  contract is negotiated and executed ... the upcoming selling season, which necessarily

  includes pricing and other types of very sensitive information to be used for at least

  the next 12-18 months and, in most cases, up to 36 months."). The Agreement

  specifically and narrowly defines both what qualifies as "Competition" and who

  qualifies as a "Competitor" to protect its legitimate interests. The Agreement only

  prevents Mr. Lavin from providing services to a defined set of Competitors, including

  PBMs and retail pharmacies, where such services are "the same or similar in function




                                            17
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 18 of 20 PageID #: 1881



   or purpose" or would likely result in the disclosure or use of Confidential

   Information. 9 ECF No. 27·4 at 10, §2(a).

         Mr. Lavin was a high·level, senior executive at CVS who had significant

   company-wide strategic knowledge. The Agreement was narrowly drawn to address

   this legitimate concern on the part of CVSJO

             C. Has CVS Met the Burden for Issuing a Preliminary Injunction?
         It is the plaintiffs burden to meet all the elements required before a court

   issues a preliminary injunction. "In determining whether to grant a preliminary

   injunction, the district court must consider: (i) the movant's likelihood of success on

   the merits of its claims: (ii) whether and to what extent the movant will suffer

   irreparable harm if the injunction is withheld; (iii) the balance of hardships as

   between the parties; and (iv) the effect, if any, that an injunction (or the withholding

   of one) may have on the public interest." C01p. Techs., Inc. v. Han1ett, 731 F.3d 6, 9

   (1st Cir. 2013) (citing Ross-Simons of Wa1·wick, Inc. v. Bacca1·at, Inc., 1'02 F.3d12, 15

   (1st Cir.1996)). First, the Court has found above that, on the record before the Court,

   CVS is likely to succeed in its enforcement of the Agreement. Second, the risk of



         9 Mr. Lavin relies on Saban v. Caremark Rx, L.L. C., 780 F. Supp. 2d 700 (N.D.
  Ill. 2011) to show that the Agreement was unreasonable. But Saban involved a
  different restrictive covenant, in which "Competition" was defined to "mean engaging
  in any activity for a Competitor." I d. at 711. Mr. Lavin's Agreement is different from
  the restriction at issue in Saban, and more narrowly tailored. Thus, the "canyon-like
  coverage" and "deliberate overreaching" at issue in Saban simply are not present
  here. Moreover, Mr. Lavin's work at CVS was broad-ranging and entailed access to
  high-level strategy across the organization while Mr. Saban's duties at CVS were
  narrower 1n scope.
         10 Mr. Lavin's non-compete agreement with Amazon is more restrictive than

  the Agreement at issue in this case.

                                               18
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 19 of 20 PageID #: 1882



   disclosure of this type of Confidential Information to a Competitor presents a

   sufficient risk of irreparable harm to justify a preliminary injunction. See Harlan

   Labs., Inc. v. Campbell, 900 F. Supp. 2d 99, 108 (D. Mass. 2012) ("As a general rule,

   a breach of non ·compete agreements tied to trade secrets concerns triggers a finding

   of irreparable harm."); see also Saban, 780 F. Supp. 2d at 731 ("Rhode Island courts

   have enjoined former employees when the employee's knowledge of confidential

   information is likely to damage the former employer.").

         Third, the equities weigh in favor of issuing an injunction. Mr. Lavin received

   over $150,000 in consideration for agreeing to the limited restrictions on future

   employment.    Yet, less than a year after entering into this Agreement, he sought

   alternative employment where CVS Confidential Information will be at risk. Finally,

   the public has a strong interest in preserving the integrity of contracts and protecting

   confidential business information from competitors.

   N.    CONCLUSION

         The Court does not grant a preliminary injunction to enforce a non-compete

  clause lightly. It is aware of the narrow and restricted application Courts should give

  to the agreements under Rhode Island law. However here, months after entering an

  independent stand-alone Agreement (limited to only 18 months post-employment) for

  which he was well-compensated, Mr. Lavin, a high senior official at CVS with access

  to very Confidential Information, went to work for a Competitor. That is wrong, and

  CVS is entitled to have the Agreement enforced.

         The Court GRANTS CVS's Motion for a Preliminary Injunction. ECF No. 27.




                                             19
Case 1:19-cv-00204-JJM-PAS Document 43 Filed 06/18/19 Page 20 of 20 PageID #: 1883




    John J. McConnell, Jr.
    United States District Judge

    June 18, 2019




                                       20
